DETAILED ACTION
This action is in response to After Final filed on 06/22/2021. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over by Fujii et al (US 20170243491) in view of Chen (US 20210122369).
Regarding claim 1, Fujii et al disclose a method, comprising: 
upon receiving, in a vehicle, a request for the vehicle to change lanes by moving laterally out of a current lane of travel of the vehicle into a target lane (paragraph 11, lines 1-10), but does not explicitly disclose determining that a first sightline from a sensor mounted to the vehicle toward a target lane is blocked, such that the first sightline does not constitute a clear line of sight into the target lane. However, Chen disclose the limitation, at least see Fig. 2, #4. It would have been obvious to modify the teaching of Fujii et al to include determining that a first sightline from a sensor mounted to the vehicle toward a target lane is blocked, such that the first sightline does not constitute a clear line of sight into the target lane to determine if target position is not possible; and 
controlling the vehicle to move laterally within a current lane of travel of the vehicle of the vehicle  to obtain a second sightline from the sensor toward the target lane (paragraph 51, lines 7-24).

Regarding claim 3, Fujii et al discloses the limitations indicated above and further disclose further comprising determining, after the vehicle has moved laterally in the current lane, that the second sightline is clear; and then controlling the vehicle to move to the target lane (paragraph 51, lines 7-24).
Regarding claim 4, Fujii et al discloses the limitations indicated above and further disclose further comprising determining whether the second sightline is clear for a range of a sensor from which the second sightline originates (paragraph 4, lines 3-8).
Regarding claim 5, Fujii et al discloses the limitations indicated above and further disclose wherein the range is determined based in part on an ambient condition (paragraph 6, lines 1-6).
Regarding claim 6, Fujii et al discloses the limitations indicated above and further disclose wherein the range is determined based in part on a predicted maximum deceleration of a second vehicle in the target lane (paragraph 15, lines 1-7).
Regarding claim 7, Fujii et al discloses the limitations indicated above and further disclose wherein the first and second sightline originate from a sensor mounted to the vehicle (paragraph 8, lines 4-9 and fig #1-52).
Regarding claim 8, Fujii et al discloses the limitations indicated above and further disclose wherein the sensor is a radar (paragraph 38, lines 18-22 and Fig. #1-32). 
Regarding claim 9, Fujii et al discloses the limitations indicated above and further disclose further comprising, before determining that the first sightline is blocked, that the vehicle is travelling above a specified velocity (paragraph 10, lines 1-6).

Regarding claim 11, Fujii et al disclose a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (paragraph 33, LINES 1-7) to:
upon receiving, in a vehicle, a request for the vehicle to change lanes by moving laterally out of a current lane of travel of the vehicle into a target lane (paragraph 11, lines 1-10), but does not explicitly disclose determining that a first sightline from a sensor mounted to the vehicle toward a target lane is blocked, such that the first sightline does not constitute a clear line of sight into the target lane. However, Chen disclose the limitation, at least see Fig. 2, #4. It would have been obvious to modify the teaching of Fujii et al to include determining that a first sightline from a sensor mounted to the vehicle toward a target lane is blocked, such that the first sightline does not constitute a clear line of sight into the target lane to determine if target position is not possible; and 
controlling the vehicle to move laterally within a current lane of travel of the vehicle of the vehicle  to obtain a second sightline from the sensor toward the target lane (paragraph 51, lines 7-24).
Regarding claim 12, Fujii et al discloses the limitations indicated above and further disclose the instructions further comprising instructions to determining, after the vehicle has moved laterally in the current lane, that the second sightline is blocked; and then suppressing the request to change lanes (paragraph 49, lines 24-26).
Regarding claim 13, Fujii et al discloses the limitations indicated above and further disclose the instructions further comprising instructions to determine, after the vehicle has moved laterally in the current lane, that the second sightline is clear; and then control the vehicle to move to the target lane (paragraph 51, lines 7-24).

Regarding claim 15, Fujii et al discloses the limitations indicated above and further disclose wherein the range is determined based in part on an ambient condition (paragraph 6, lines 1-6).
Regarding claim 16, Fujii et al discloses the limitations indicated above and further disclose wherein the range is determined based in part on a predicted maximum deceleration of a second vehicle in the target lane (paragraph 15, lines 1-7).
Regarding claim 17, Fujii et al discloses the limitations indicated above and further disclose wherein the first and second sightline originate from a sensor mounted to the vehicle (paragraph 8, lines 4-9 and fig #1-52).
Regarding claim 18, Fujii et al discloses the limitations indicated above and further disclose wherein the sensor is a radar (paragraph 38, lines 18-22 and Fig. #1-32).
Regarding claim 19, Fujii et al discloses the limitations indicated above and further disclose the instructions further comprising instructions to, before determining that the first sightline is blocked, that the vehicle is travelling above a specified velocity (paragraph 10, lines 1-6).
Regarding claim 20, Fujii et al discloses the limitations indicated above and further disclose wherein the request to change lanes is provided from a computer in the vehicle without user input (paragraph 2, lines 1-4).

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663